Citation Nr: 1124373	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  08-25 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1970 to December 1971 and in the U.S. Marine Corps from October 1972 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The case is now under the control of the RO in North Little Rock, Arkansas.  

In December 2009, the Veteran testified at a hearing held at the RO before the undersigned acting Veterans Law Judge of the Board.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

VA treatment records indicate that several psychiatric diagnoses have been assigned or considered for the Veteran, including anxiety disorder, depressive disorder, dysthymic disorder, schizophrenia, personality disorder, posttraumatic stress disorder (PTSD), cocaine dependence, alcohol dependence, and cannabis abuse.  The Veteran's original claims file has been lost; the current claims file has been rebuilt, and some original documents are not in the file, including the Veteran's original service connection claim.  It appears that the Veteran may have been acting pro se when he initially claimed service connection for PTSD.  Therefore, especially in light of the multiple psychiatric diagnoses in the record, the Veteran's claim "must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  

Therefore, the Board has recharacterized the issue on appeal to encompass a claim for service connection for any psychiatric disorder, including PTSD.  Because the RO has not considered the Veteran's claim on this basis, and because he has not been provided with appropriate notice in this regard, the case must be remanded for the RO to cure this procedural defect and to readjudicate the Veteran's claim.  

Moreover, the Veteran reported to a VA physician in July 2008 that he was hospitalized for two months for psychiatric treatment during service in 1971 while he was stationed at Ft. Polk, Louisiana.  The Veteran's service personnel records note that he was a "patient" in November 1971.  But the record does not indicate that the RO has requested the records of the claimed hospitalization, which are stored separately from the Veteran's service treatment records, which have been obtained.  Significantly, the July 2008 psychiatrist stated that, if records of that hospitalization reflect treatment for depression, then the Veteran's current symptoms "would be consistent with a service connected condition."  Clearly, records of the Veteran's reported hospitalization during service would be relevant to his current claim, so they must be obtained.  

In addition, effective in July 2010, VA revised the criteria for establishing the occurrence of a claimed PTSD stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010); 38 C.F.R. § 3.304(f).  A VA compensation examiner in March 2005 indicated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, based in part on the lack of verification of the Veteran's reported stressors.  Considering the various psychiatric diagnoses that have been assigned and the medical opinions of the March 2005 and July 2008 VA examiners, and after receipt of the service department hospitalization records discussed above and any additional post-service treatment records, the Veteran must be scheduled for another VA compensation examination to determine what psychiatric disorder(s) are currently present and what psychiatric diagnoses are justified, based on all of the evidence and in light of the revised regulations, and to determine whether any such disorder(s) is related to service.  

Finally, the Veteran's substantive appeal that was received in July 2008 included a request for a hearing with RO personnel.  The Veteran subsequently testified at a hearing before the Board at the RO in December 2009.  Nevertheless, his wishes regarding a hearing with RO personnel must be clarified and such a hearing scheduled, if indicated.  

Accordingly, the case is REMANDED for the following actions:  

1.  The RO must provide with appropriate VCAA notice concerning the Veteran's claim for a psychiatric disorder, to include PTSD, as recharacterized by the Board.  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for a psychiatric disorder since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

Regardless of any response to the above, obtain updated VA treatment records pertaining to any treatment the Veteran received for his psychiatric disorder since July 2008. 

3.  The RO must request clinical records of the Veteran's reported hospitalization at the Ft. Polk hospital during service in 1971.  Any records received must be associated with the claims file.                    

4.  The RO must contact the Veteran to determine his wishes regarding a hearing at the RO before RO personnel.  If he desires such a hearing, one must be scheduled.  

5.  After all of the above development has been completed and the requested records have been obtained, the Veteran must be afforded the appropriate VA examination to determine the etiology of any psychiatric disorder found.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service medical records and the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether the Veteran currently has a psychiatric disorder, to include PTSD; in this regard, the examiner must consider the revised criteria for establishing the occurrence of a claimed PTSD stressor.  The examiner must also discuss and distinguish the previous VA diagnoses and medical opinions.  If a psychiatric disorder is diagnosed, the examiner must state whether the disorder is related to symptoms noted during service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared should be typed.  

6.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After the above development has been completed, the Veteran's claim for service connection for a psychiatric disorder, to include PTSD, must be readjudicated.  If the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


